Citation Nr: 1456580	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  14-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease, including as secondary to service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In July 2014, the Board remanded the Veteran's claim.  

Although the Veteran initially requested a hearing before a Veterans Law Judge, he subsequently withdrew his request in March 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Supplemental Statement of the Case (SSOC) was issued in November 2014 and listed under the evidence section "VAMC Phoenix medical records for the period February 28, 2001 to September 5, 2014."  These records, however, are not associated with the Veteran's claims folder and only limited VA treatment records are of record.  As such, remand is required to associate all outstanding VA treatment records with the Veteran's claims folder.  The Board notes that a VA examination was conducted on September 5, 2014 and the examination report noted, under a heading of whether any records were reviewed that were not included in the Veteran's VA claims file, that CPRS (Computerized Patient Record System) records were reviewed.  As the VA examiner was able to review the Veteran's VA treatment records, an addendum opinion is not required.  

In addition, an August 2011 VA Form 21-0820 (Report of General Information) noted that "[t]he Veteran sent the letter from Dr. [K.] in th[e] email 08/30/2011 at 16:15 pm.  Please use this as evidence to support his claim."  It is not clear exactly what this note is referencing, but the claims folder does not include an email or letter from Dr. K. from August 2011.  Of record are private medical records from a Dr. F.K., who is a cardiologist.  While the Dr. K. referenced in the VA Form 21-0820 differs in spelling, it may be a reference to the Dr. F.K. that is a cardiologist.  As the Veteran's claim is for entitlement to service connection for a heart disability, to include ischemic heart disease, any letter from this doctor would be relevant.  As such, on remand, any available letter and/or email referenced in the August 2011 VA Form 21-0820 must be associated with the Veteran's claims folder.  If this letter cannot be located, the Veteran must be contacted and given the opportunity to provide another copy of such letter.     

Finally, in the "Notes" section of VBMS, references were made to a temporary folder.  On remand, any existing temporary folder must be associated with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Associate with the Veteran's claims folder any outstanding VA treatment records, specifically to include those referenced in the November 2014 SSOC (VAMC Phoenix medical records for the period February 28, 2001 to September 5, 2014).  

2.  Associate any existing temporary file(s) with the Veteran's claims folder.  

3.  Associate with the Veteran's claims folder any available letter and/or email referenced in the August 2011 VA Form 21-0820.  If this letter cannot be located, the Veteran must be contacted and given the opportunity to provide another copy of such letter from Dr. K.     

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




